Citation Nr: 1759634	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease with radiculopathy and degenerative arthritis.

2. Entitlement to service connection, to include on a secondary basis, for a bilateral knee disability, to include degenerative arthritis.

3. Entitlement to service connection, to include on a secondary basis, for a neurological bilateral foot disability, to include radiculopathy and peripheral neuropathy.

4. Entitlement to service connection, to include on a secondary basis, for a sciatic nerve disability (claimed as sciatica), to include radiculopathy.
 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to May 1963.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the Des Moines RO.  A transcript of that hearing is of record.

The Board previously remanded these claims in February 2017 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).







FINDINGS OF FACT

1. The Veteran's low back disability, to include degenerative disc disease with radiculopathy and degenerative arthritis, did not originate in service, was not manifest within one year of discharge from service, and is not otherwise etiologically related to any period of active duty.

2. The Veteran's bilateral knee disability, to include degenerative arthritis, did not originate in service, was not manifest within one year of discharge from service, is not otherwise etiologically related to any period of active duty, and was not caused or aggravated by a service-connected disability.

3. The Veteran's neurological bilateral foot disability, to include radiculopathy and peripheral neuropathy, did not originate in service, was not manifest within one year of discharge from service, is not otherwise etiologically related to any period of active duty, and was not caused or aggravated by a service-connected disability.

4. The Veteran's sciatic nerve disability (claimed as sciatica), to include radiculopathy, did not originate in service, was not manifest within one year of discharge from service, is not otherwise etiologically related to any period of active duty, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative arthritis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection, to include on a secondary basis, for a bilateral knee disability, to include degenerative arthritis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for entitlement to service connection, to include on a secondary basis, for a neurological bilateral foot disability, to include radiculopathy and peripheral neuropathy, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for entitlement to service connection, to include on a secondary basis, for a sciatic nerve disability (claimed as sciatica), to include radiculopathy, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in July 2013. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In February 2017, the Board remanded the claims for service connection for a low back disability, bilateral knee disability, bilateral foot disability, and sciatica for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for VA examinations, associated with the claims file an April 2014 Disability Benefits Questionnaire regarding the Veteran's low back disability, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  While the disease need not be diagnosed within the presumption period, it must be shown by competent lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).


B.  Factual Background and Analysis

Low Back

The Veteran seeks service connection for a low back disability, which he contends had its onset during his military service.  Specifically, he asserts that his low back disability resulted from lifting and carrying heavy supplies as part of his duties as a Stock Clerk in service.

The Veteran's service treatment records (STRs) show that during his January 1960 entrance examination, the Veteran indicated that he did not experience swollen or painful joints.  In February 1960, he reported a backache, along with a complaint of constipation.  The Veteran's May 1963 separation examination is silent for complaints of a back problem.

Subsequent to service, within one year of separation, the Veteran's post-service treatment records are negative for signs and symptoms related to a low back disability.

Post-service VA and private treatment records reflect a history of chronic back pain beginning in June 1996.  At that time, the Veteran reported experiencing low back pain, coupled with left leg pain, after lifting a large well tap.  A lumbar x-ray from August 1996 showed early lumbar spondylosis and an x-ray from October 1996 showed marginal osteophyte formation of the lumbar region.  In February 1999, the Veteran was evaluated for and diagnosed with low back pain with radicular symptoms.

Post-service private treatment records show the Veteran underwent three back surgeries.  In December 1999, he was diagnosed with L4-5 spondylolistheses and L4-5 stenosis and underwent an operation with regard to L4-5 decompression and L4-5 fusion.  In July 2002, the Veteran was diagnosed with L3-4 herniated nucleus pulposus and underwent an operation to fuse his L4-5 and L3-4 vertebrae.  Diagnosed with spinal stenosis, herniated nucleus pulposus, and degenerative disc disease in January 2007, the Veteran underwent a third back operation regarding L3-4 instrumentation removal and L2-3 posterior spinal fusion.

In an April Disability Benefits Questionnaire (DBQ) for the Veteran's back, the VA physician reviewing the Veteran's claims file opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by service.  The physician acknowledged the Veteran's complaint of a backache in February 1960, along with a complaint of constipation, noting that his separation examination in May 1963 was normal and without further back complaints.  The physician stated that there is no association between an acute instance in service of a backache associated with constipation and degenerative disc disease.

The Veteran testified at a videoconference Board hearing in January 2017.  He stated that his duties during service required him to oftentimes carry heavy supplies down to the warehouse.  He also spent numerous half-days loading live ammunition weighing in excess of 100 pounds onto ships.  Upon separation from service, he worked as a store keeper for the government.  Due to his multiple back surgeries involving fusion of four of his vertebrae, chiropractors would not treat his back disability.  He testified that he used a walker, cane, and a power chair for mobility purposes. 

Pursuant to the Board's February 2017 remand, the Veteran was afforded a VA examination for his back in March 2017.  The VA examiner noted a diagnosis of degenerative disc disease with radiculopathy and degenerative arthritis of the lumbar spine, with an onset of June 1996.  During the examination, the Veteran reported a long history of low back pain leading up to daily chronic low back pain that is moderately severe in nature.  Although he could not recall any specific event or injury that may have caused his back pain, he contended that his back pain was due to lifting heavy objects in service.  The Veteran reported experiencing flare-ups in his back with increased pain.  He stated he could not lift more than five to ten pounds and that he experienced difficulty with prolonged periods of sitting or standing.  

The examiner opined that the Veteran's low back disability was less likely incurred in or caused by his military service.  The examiner stated that the Veteran's chronic low back disability more likely than not began in June 1996 when he injured his back lifting a heavy object.  The examiner stated that while the Veteran's STRs note one reported instance of a backache, his STRs contained no other records to support the chronicity of a back disability during service.  Further, the examiner stated that the Veteran's post-service treatment records were silent for any chronic back disability until June 1996, over 30 years after his separation from service.  

After consideration of the entire record and relevant law, the Board finds that service connection for a low back disability is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a low back disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA and private treatment records reflect a diagnosis of degenerative disc disease and degenerative arthritis, beginning in 1996.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

Turning first to the Veteran's diagnosis of degenerative disc disease, the Board finds that this disability did not manifest during service or within one year thereafter.  While the Veteran's STRs note a February 1960 complaint of a backache, no further complaints or treatment of a back injury were found in the Veteran's STRs after this reported incident, nor was a diagnosis rendered pertaining to a low back disability.  Further, the evidence does not indicate the Veteran's degenerative disc disease manifested within one year of separation from service.  Additionally, the Veteran does not contend that this disability began at that time, only that he believes his current low back disability is a result of lifting heavy objects in service.  The Board notes that a gap of over 30 years exists in the Veteran's treatment records from the time of separation from service up until June 1996, which note the first complaints of pain and treatment for a low back disability.  This period without treatment for a low back disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's degenerative disc disease did not have its onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's low back disability and his military service.  As noted, the March 2017 VA examiner opined the Veteran's low back disability was less likely than not caused by or a result of an event in military service and more likely a result of a June 1996 injury to his back, as the Veteran's STRs contained one reported instance of a backache, and his treatment records following service were silent for any reports of symptoms pertaining to a low back disability until over 30 years after separation from service.  Significantly, the March 2017 examination report includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony and his lay statements.  The VA examiner determined that there is no nexus between the Veteran's low back disability and his military service.  The examiner has training, knowledge, and expertise on which to she relied to form her opinions, and she provided persuasive rationale for them.

With regard to the Veteran's diagnosis of low back degenerative arthritis, the Board finds that this disability did not manifest during service, within one year of service, or is etiologically related to service.  The Veteran's STRs are silent for any complaints of, treatment for, or a diagnosis of arthritis in relation to the Veteran's lower back.  Further, the Veteran denied experiencing arthritis on his service examinations.  Additionally, the Veteran's VA and private treatment records following separation from service are silent for diagnosis of or treatment for low back degenerative arthritis.  Here, the evidence of record does not reflect a diagnosis of low back degenerative arthritis until 1996, over 30 years after service, and no medical opinion has been provided suggesting that the Veteran's low back arthritis is due to service.

The Board acknowledges the Veteran's contentions that his current low back disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a low back disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a low back disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a low back disability, to include degenerative disc disease and degenerative arthritis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee

The Veteran seeks service connection for a bilateral knee disability, which he contends had its onset during his military service.  Specifically, he asserts that his bilateral knee disability resulted from lifting and carrying heavy supplies up and down stairs, as part of his duties as a Stock Clerk in service.  Alternatively, he claims that his bilateral knee disability has developed secondary to his claimed low back disability.

The Veteran's STRs are silent for complaints of, diagnosis of, or treatment for a bilateral knee disability.  

Subsequent to service, within one year of separation, the Veteran's post-service treatment records are negative for signs and symptoms related to a bilateral knee disability.

Post-service private treatment records show the Veteran reported left knee swelling in May 1994.  He stated that he was employed as a plumber at the time, which involved working on his knees.  He denied a prior history of significant knee pain or knee injuries.  The Veteran was diagnosed with an infected bursa of the left knee and underwent surgical debridement.

Post-service private treatment records from October 1996 and August 2003 reflect the Veteran reported bilateral knee pain and stiffness.

Post-service VA treatment records show the Veteran reported right knee pain in December 2013 that persisted since a recent fall, as well as bilateral knee pain in January 2014, specifically, arthritic joint pain.  

During his January 2017 videoconference Board hearing, the Veteran testified that his duties as a Stock Clerk in service required him to carry heavy items up and down stairs, which was hard on his knees.  He stated that following surgery for his left knee staph infection in 1994, he was informed by his doctor that he knees were fine.  Additionally, he stated that his low back disability causes radiating pain down his legs.

Pursuant to the Board's February 2017 remand, the Veteran was afforded a VA examination for his knees in March 2017.  The VA examiner noted a diagnosis of bilateral knee degenerative arthritis, with an onset of left knee arthritis in 2011 and right knee arthritis in 2013.  The examiner also noted the Veteran's May 1994 diagnosis of left knee bursitis, which resolved following surgery that same year.  During the examination, the Veteran reported he developed an acute infection in his left knee that required an incision and draining, but that the only residual remaining was a left knee scar.  Additionally, he indicated that his bilateral knee pain has been ongoing for many years, but he could not remember the specific year of onset, only that it was a gradual onset.  He stated the pain in his knees is constant and moderately severe in nature.  The Veteran did not report experiencing flare-ups, but he stated that he could not crawl, kneel, or squat for more than a few moments, and that he had difficulty walking on uneven surfaces or going up and down stairs.  No ankylosis or instability was found.  The Veteran's range of motion for each knee was outside of the normal range.  The examiner noted that although the Veteran reported that his bilateral knee pain began in February 1999, degenerative arthritis was not diagnosed and documented in the Veteran's post-service treatment records until November 2011 and December 2013 for his left and right knees, respectively.  

The examiner opined that the Veteran's septic bursitis of the left knee is less likely than not incurred in or caused by an event or injury during service.  The examiner stated that the Veteran's left knee infection occurred in May 1994, approximately 30 years after service and there were no left knee injuries reported during service that could have led to a knee infection over 30 years later.  The examiner stated that although the etiology of the Veteran's left knee bursitis was never confirmed, after review of the evidence of record, it was her opinion that the Veteran's left knee infection in May 1994 was the result of his work as a plumber, which required frequent kneeling.

Regarding the Veteran's degenerative arthritis of the bilateral knee, the examiner opined that this disability is less likely than not incurred in or caused by an in-service event or injury.  The examiner stated that the Veteran's STRs are silent for complaints of, treatment for, or a diagnosis of arthritis in his knees during service or within one year after service.  The examiner found there was nothing noted in the Veteran's STRs that would have caused arthritis more than 40 years after separation from service.  The examiner opined that the Veteran's bilateral knee arthritis was more likely due to the normal ageing process.

As the Veteran contended that his bilateral knee disability may be related to his low back disability, the examiner opined that it is less likely than not that the Veteran's bilateral knee disability is proximately due to or the result of the Veteran's low back disability, as degenerative disc disease of the lumbar spine does not cause arthritis of the knees.  The examiner stated that while it is not unusual for two joints to share properties in the same person, one joint's disease does not spread to another or cause damage to it.  While the Veteran began reporting bilateral knee pain in the same timeframe as he began reporting low back pain, the examiner opined that the Veteran's bilateral knee disability is due to something intrinsic to his bilateral knees and not his low back disability.

After consideration of the entire record and relevant law, the Board finds that service connection for a bilateral knee disability is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a bilateral knee disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA and private treatment records reflect a diagnosis of bilateral knee degenerative arthritis, with onset in 2011 and 2013.  The Board notes that although the Veteran was diagnosed with left knee bursitis in May 1994, this disability has since resolved following surgery that same year.  Despite the fact that the Veteran's left knee bursitis has resolved, he has a current diagnosis of bilateral knee arthritis.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board finds that the Veteran's bilateral knee arthritis did not manifest during service or within one year thereafter.  No complaints of, treatment for, or diagnosis of knee arthritis was found Veteran's STRs.  Additionally, the Veteran does not assert that his bilateral knee arthritis was diagnosed during active service.  Further, the evidence does not indicate bilateral knee arthritis manifested within one year of separation from service.  Likewise, the Veteran does not contend that this disability began at that time, only that he believes his current bilateral knee disability is a result of carrying heavy objects up and down stairs during service.  The Board notes that a gap of nearly 40 years exists in the Veteran's treatment records from the time of separation from service up until February 1999, which note the first complaints of pain and treatment for bilateral knee pain.  This period without treatment for  a bilateral knee disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's bilateral knee arthritis did not have its onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's bilateral knee disability and his military service.  As noted, the March 2017 VA examiner opined the Veteran's bilateral knee disability was less likely than not caused by or a result of an event in military service and more likely a result of the natural ageing process.  The examiner cited to a gap of nearly 40 years between the Veteran's separation from service and first reported instance of knee pain, noting that the Veteran's STRs were silent for any illness or event that would have caused arthritis more than 40 years after separation from service.  Significantly, the March 2017 examination report includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony and his lay statements.  The VA examiner determined that there is no nexus between the Veteran's bilateral knee disability and his military service.  The examiner has training, knowledge, and expertise on which to she relied to form her opinions, and she provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his bilateral knee disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a bilateral knee disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a bilateral knee disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

As the Board has denied service connection for a low back disability in this decision, as stated above, service connection for the Veteran's bilateral knee disability on a secondary basis to his low back disability is also not warranted and is legally precluded.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a bilateral knee disability, to include degenerative arthritis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Foot

The Veteran seeks service connection for a neurological bilateral foot disability, which he contends had its onset during his military service.  Alternatively, he claims that his neurological bilateral foot disability has developed secondary to his claimed low back disability.
The Veteran's STRs are silent for complaints of, diagnosis of, or treatment for bilateral foot pain or numbness.
 
Subsequent to service, within one year of separation, the Veteran's post-service treatment records are negative for signs and symptoms related to a neurological bilateral foot disability.

A December 1999 post-service private treatment record shows the Veteran reported numbness in his feet.

Post-service private treatment records from 2003 to 2005 reflect reports of bilateral foot pain, numbness in the Veteran's feet, and bilateral foot sensations of ?walking on rocks."

A May 2005 post-service VA treatment record shows the Veteran reported pain radiating down both of his legs, but no numbness in his feet.

A November 2013 post-service VA treatment record reflects the Veteran reported bilateral foot pain with pain to palpation.  

During his January 2017 videoconference Board hearing, the Veteran testified that his low back pain affects his feet, causing them to go numb.  The Veteran stated that he has neuropathy in his feet, which causes him to lose his balance at times.
 
Pursuant to the Board's February 2017 remand, the Veteran was afforded a VA examination for his feet in March 2017.  During the examination, the Veteran denied any specific right or left foot joint disorder, however, he reported that his bilateral foot disability consisted of intermittent pain and numbness, which the examiner noted was related to radiculopathy and peripheral neuropathy.  The examiner found that the Veteran did not have a current disability associated with a claimed condition in terms of a bilateral foot joint disability.

The Veteran underwent an additional VA examination for peripheral nerve disorders in March 2017.  The Veteran reported that his bilateral foot disability is specifically neuropathy.  He indicated that he experiences pain on the plantar surface of his feet when walking, intermittent sharp and shooting pains in his feet, as well as decreased sensation in his feet.  The examiner noted normal electromyography (EMG) results in December 1997, as well as a December 2006 EMG showing peripheral neuropathy.  The examiner stated that the Veteran has two diagnoses with regards to his feet.  First, his ?foot problems" are symptoms attributable to a diagnosis of radiculopathy.  The examiner opined that the Veteran's bilateral foot disability, in terms of being a symptom of radiculopathy, is less likely than not incurred in or caused by an in-service event, injury, or illness, as it is caused by the Veteran's degenerative disc disease of the lumbar spine, which the Board notes is not service-connected.  Second, the Veteran has a diagnosis of peripheral neuropathy, which affects his feet.  The examiner opined that this bilateral foot disability is less likely than not incurred in or caused by an event in service, as there is no evidence of peripheral neuropathy in service, and the first instance of symptoms related to peripheral neuropathy occurred more than 30 years after separation from service, citing to the negative EMG in December 1997 and a positive EMG in December 2006.  The examiner stated that the Veteran's peripheral neuropathy would more likely have developed between 1997 and 2006, given the Veteran's STRs and post-service treatment files are silent for symptoms or treatment before that period of time.

After consideration of the entire record and relevant law, the Board finds that service connection for a neurological bilateral foot disability is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a bilateral foot disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA and private treatment records reflect diagnoses of left radiculopathy and peripheral neuropathy, producing bilateral foot symptoms.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board finds that the Veteran's neurological bilateral foot disability did not manifest during service or within one year thereafter.  No complaints of, treatment for, or diagnosis of bilateral foot pain or numbness was found Veteran's STRs.  Additionally, the Veteran does not assert that his neurological bilateral foot disability was diagnosed during active service.  Further, the evidence does not indicate a neurological bilateral foot disability manifested within one year of separation from service.  Likewise, the Veteran does not contend that this disability began at that time. The Board notes that a gap of nearly 40 years exists in the Veteran's treatment records from the time of separation from service up until the first reported symptoms of bilateral foot numbness in December 1999.  This period without treatment for a bilateral foot disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's neurological bilateral foot disability did not have its onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's neurological bilateral foot disability and his military service.  As noted, the March 2017 VA examiner opined the Veteran's neurological bilateral foot disability was less likely than not caused by or a result of an event in military service and more likely a result of the Veteran's degenerative disc disease.  Additionally, the examiner cited to a gap of nearly 40 years between the Veteran's separation from service and first reported instance of bilateral foot pain or numbness.  Significantly, the March 2017 examination report includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony and his lay statements.  The VA examiner determined that there is no nexus between the Veteran's neurological bilateral foot disability and his military service.  The examiner has training, knowledge, and expertise on which to she relied to form her opinions, and she provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his neurological bilateral foot disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a neurological bilateral foot disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a neurological bilateral foot disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

As the Board has denied service connection for a low back disability in this decision, as stated above, service connection for the Veteran's neurological bilateral foot disability on a secondary basis to his low back disability is also not warranted and is legally precluded.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a neurological bilateral foot disability, to include radiculopathy and peripheral neuropathy.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Sciatic Nerve

The Veteran seeks service connection for a sciatic nerve disability (claimed as sciatica), which he contends had its onset during his military service.  Alternatively, he claims that his sciatic nerve disability has developed secondary to his claimed low back disability.

The Veteran's STRs are silent for complaints of, diagnosis of, or treatment for a sciatic nerve disability.
 
Subsequent to service, within one year of separation, the Veteran's post-service treatment records are negative for signs and symptoms related to a sciatic nerve disability.

Post-service treatment records show an August 1996 report of back pain radiating into the Veteran's left hip and down his left leg.  A December 1999 treatment record notes low back pain radiating down the Veteran's leg.

During his January 2017 videoconference Board hearing, the Veteran testified that he experiences radiating pain down his legs due to his back disability.
 
Pursuant to the Board's February 2017 remand, the Veteran was afforded a VA examination for peripheral nerve disorders in March 2017.  The examination report notes that the Veteran's right and left sciatic nerves experience mild incomplete paralysis.  While a diagnosis of peripheral neuropathy, with an onset of December 2006, is noted by the examiner, no diagnosis of sciatica is rendered.  The examiner opined that the Veteran does not have a diagnosis of sciatica, but rather his sciatica is a symptom of his left radiculopathy.  Additionally, the examiner opined that the Veteran's left radiculopathy is due to and part of his low back degenerative disc disease, which is less likely than not incurred in or caused by service, as the Veteran's STRs and treatment records are silent for any chronic low back disability until June 1996, which is more than 30 years after separation from service.

After consideration of the entire record and relevant law, the Board finds that service connection for a sciatic nerve disability is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a sciatic nerve disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran's post-service VA and private treatment records reflect diagnoses of left radiculopathy, with symptoms of sciatica.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board finds that the Veteran's sciatic nerve disability did not manifest during service or within one year thereafter.  No complaints of, treatment for, or diagnosis of a sciatic nerve disability, to include radiculopathy, were found in Veteran's STRs.  Additionally, the Veteran does not assert that his sciatic nerve disability was diagnosed during active service.  Further, the evidence does not indicate a sciatic nerve disability manifested within one year of separation from service.  Likewise, the Veteran does not contend that this disability began at that time. The Board notes that a gap of over 30 years exists in the Veteran's treatment records from the time of separation from service up until the first reported symptoms of radicular leg pain in August 1996.  This period without treatment for a sciatic nerve disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, the Board finds that the Veteran's sciatic nerve disability did not have its onset in active service or within one year thereafter.

There is no medical or other competent evidence of a nexus between the Veteran's sciatic never disability and his military service.  As noted, the March 2017 VA examiner opined the Veteran's sciatic nerve disability, recognized as left leg radiculopathy, was less likely than not caused by or a result of an event in military service and more likely a result of the Veteran's degenerative disc disease.  Additionally, the examiner cited to a gap of nearly 30 years between the Veteran's separation from service and first reported instance of radiating leg pain.  Significantly, the March 2017 examination report includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony and his lay statements.  The VA examiner determined that there is no nexus between the Veteran's sciatic nerve disability and his military service.  The examiner has training, knowledge, and expertise on which to she relied to form her opinions, and she provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his sciatic nerve disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a sciatic nerve disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a sciatic nerve disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinion of record.  As such, the Board finds that direct service connection is not warranted.

As the Board has denied service connection for a low back disability in this decision, as stated above, service connection for the Veteran's sciatic nerve disability on a secondary basis to his low back disability is also not warranted and is legally precluded.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a sciatic nerve disability (claimed as sciatica), to include radiculopathy.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative arthritis, is denied.

Entitlement to service connection, to include on a secondary basis, for a bilateral knee disability, to include degenerative arthritis, is denied.

Entitlement to service connection, to include on a secondary basis, for a neurological bilateral foot disability, to include radiculopathy and peripheral neuropathy, is denied.

Entitlement to service connection, to include on a secondary basis, for a sciatic nerve disability (claimed as sciatica), to include radiculopathy, is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


